Citation Nr: 0732829	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  97-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety reaction with emotional 
instability and history of hypochondria reaction, to include 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from February 1950 to 
September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2006 Board decision, service connection for an 
acquired psychiatric disorder, not claimed as PTSD, was 
reopened.  It was noted at that time that the veteran had 
recently filed a claim seeking service connection for PTSD.  
As this was an acquired psychiatric disorder, consideration 
of the PTSD claim was noted to be appropriate as part of the 
reopened claim.  The claim was reclassified as entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as anxiety reaction and hypochondria reaction, to 
include PTSD.  Then the case was remanded for further 
development on that issue.  Unfortunately, and for reasons 
explained below, in order to comply with the legal duty to 
assist the veteran, the Board finds that it must once again 
remand the veteran's claim for service connection for 
additional development action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reopening the veteran's claim for service connection 
for an acquired psychiatric disorder in the January 2006 
Board decision, the claim was remanded for additional 
development, some of which was attempted.  For example, the 
RO attempted to obtain records from the Social Security 
Administration (SSA), but in a September 2006 response, it 
was noted that the veteran's folder had been destroyed.  
Thus, those records are unavailable.  

The remand also called for the veteran to provide details to 
specific verifiable stressor incidents in service causative 
of his claimed PTSD.  While this development was attempted, 
there was no response from the veteran.  In fact, review of 
the record reveals that the veteran has not responded to any 
correspondence sent to him since the claim was reopened by 
the Board in 2006.  

Current review of the record suggests that the VA records 
show that the veteran's correct address is provided in the 
medical and other VA records.  There is no indication in the 
record that he did not receive notice of the need for 
additional response from him regarding his claim for service 
connection for PTSD.  Certainly, correspondence dated 
subsequent to the Board's January 2006 reopening of the claim 
of service connection for an acquired psychiatric disorder, 
now to include PTSD, was mailed to his current address of 
record, and was not returned as undeliverable.  It does not 
appear that he has made any effort to contact VA in regard to 
his claim.  It appears that his service representative has 
submitted all necessary documents regarding the claim since 
January 2006.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity nor is it otherwise asserted that 
he did not receive this mail.  VA is not required to "prove" 
that he did receive the letters; as a matter of law it is the 
veteran who must rebut the presumption of regularity.  As the 
Court held in Woods v. Gober, 14 Vet. App. 214 (2000), absent 
evidence that a claimant notified VA of a change of address 
and absent evidence that any notice sent to the claimant at 
his last known address was returned as deliverable, VA is 
entitled to rely on the address provided.

That being said, as there are additional problems with the 
actions taken by the RO in regards to the development 
requested in the Board's 2006 remand, it is believed that all 
development requested in the Board's January 2006 remand 
decision should be attempted again.  It is note that his 
accredited representative has also asserted that additional 
development is needed.

Specifically, it is noted that additional psychiatric 
examination is necessary whether the veteran responded to the 
request for stressor details or not.  This is true in that 
there are claims on appeal for acquired psychiatric disorders 
other than PTSD, for which an exam is necessary.  No attempt 
to schedule the veteran for such an examination was 
attempted.  Also, the supplemental statement of the case 
(SSOC) issued to the veteran in June 2007 classifies the 
issue on appeal as whether new and material evidence has been 
received that is sufficient to reopen the claim.  As noted 
above, the Board reopened the claim in 2006.  Thus, the issue 
on appeal is as on the title page of this decision.  
Certainly, this could be confusing to the veteran and a 
corrected SSOC is in order.  

The Board notes that the record reflects that the veteran's 
claim has been on appeal for a number of years.  Over the 
years, he submitted all documents necessary to keep his 
appeal going forward, and ultimately, his claim was reopened 
as described above.  It is unclear as to why his responses to 
correspondence recently stopped.  As the claim is being 
remanded again for additional development appellant can still 
submit stressor information, as requested, if he so desires.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

The following is repeated from the Board's January 2006 
remand decision for clarity.  

A careful review of the claims folder reveals that 
the medical record does not present a medical 
assessment of psychiatric disorder due to or 
aggravated by his service connection arthritis of 
multiple joints, even though both an anxiety 
disorder and somatic preoccupation have been 
assessed.  While the veteran presented multiple 
complaints in service related to joint pains, and 
while these were ultimately a basis for the grant 
of service connection for arthritis of multiple 
joints, there is no medical opinion assessing that 
circumstances in service inclusive of his arthritis 
in service caused or contributed to a psychiatric 
disorder.  Thus, the service and post-service 
medical record and the veteran's complaints of a 
psychiatric disorder related to his arthritis, 
taken together, present a need for further VA 
examination, for opinions addressing whether in-
service or post-service multiple joint pain 
associated with his service-connected arthritis, 
and associated somatic preoccupation, have resulted 
in any causal link between service or a service-
connected arthritis and a current psychiatric 
disorder, either on the basis of causation or 
aggravation.  38 C.F.R. §§ 3.303, 3.310 (2007).

As the claim for an acquired psychiatric is 
reopened, there is also consideration that should 
be given to the claim for PTSD.  Service connection 
for PTSD requires medical evidence establishing a 
diagnosis of the condition, and credible supporting 
evidence that the claimed in- service stressor 
actually occurred, as well as a link, established 
by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App 128 (1997).

Accordingly, the case is REMANDED for the following actions:  

1.  Appellant is hereby notified that he 
should, in accordance with the prior 
remand, provide details as to any 
specific, verifiable stressor incidents 
in service causative of his claimed PTSD.  
He should at a maximum, a 2-month date 
range for each alleged incident, his unit 
of assignment at the time of the 
incident, units involved in the incident, 
the location of the incident, any deaths 
or injuries of fellow soldiers during the 
incident and the names, ranks, and units 
of assignment of those dead or injured, 
as well as any other details that may be 
corroborated.  The veteran is hereby 
informed that without corroboration of an 
alleged incident and corroboration of his 
presence or involvement in the incident, 
the incident may not serve to support his 
claim for PTSD.  He is hereby informed 
that without providing, maximally, a 2-
month date range for an alleged incident 
and without providing information as to 
his unit at the time, the location, and 
details as to the incident alleged, 
corroboration cannot be obtained.  He is 
further informed that for his PTSD claim 
to be granted, a diagnosis must be based 
on an independently verified in-service 
stressor.

2.  Thereafter, an enumeration of all the 
veteran's alleged inservice stressors 
which are possibly verifiable, together 
with a summary of details provided of 
these stressors, should be compiled by 
the RO/AMC.  The RO/AMC should provide 
this compilation in a query letter to the 
USASCRUR, and any other plausible 
indicated source, for any information 
that might corroborate the claimant's 
alleged stressors.  Any responses 
received should be associated with the 
claims folders.  If no or insufficient 
information is provided, appellant should 
be notified that no further action can be 
taken to verify his claim.

3.  After completion of the foregoing, 
the RO/AMC must make a finding of any 
independently verified in-service 
stressors, if any have been provided.

4.  After completion of all of the above 
instructions, a VA psychiatric 
examination for compensation purposes 
should be afforded the veteran.  

If any stressors are verified, the 
psychiatrist should then render an 
opinion as to whether the veteran has 
PTSD resulting from a verified experience 
occurring during active service.  Even if 
no stressors are verified and examination 
regarding PTSD is not necessary, a 
psychiatric examination is necessary.  
This is in order to address whether any 
other acquired psychiatric disorder is 
present and is causally related to 
service or a service-connected disorder, 
or is aggravated thereby.  

All necessary tests should be conducted.  
The claims folders must be made available 
to the examiner for review in association 
with the examination.  Any necessary, 
non- invasive tests should be conducted.  
A complete rationale must be provided for 
any opinion offered.  The examiner should 
then address the following:  

A)  What are the veteran's current 
psychiatric disorders?

B)  If an in-service stressor has been 
independently verified and PTSD is 
present, then is it at least as likely as 
not that PTSD is due to an independently 
verified in-service stressor?

C)  For any acquired psychiatric disorder 
present, is it at least as likely as not 
that the disorder developed in service or 
is otherwise causally related to service?  
Otherwise, is it at least as likely as 
not that the disorder was caused by a 
service- connected disorder, or was 
aggravated (permanently increased in 
severity) by a service-connected 
disorder?  (The veteran is service- 
connected for arthritis of the lumbar and 
cervical spine (rated 20 and 10 percent 
disabling, respectively), arthritis of 
the left and right knees (each rated 10 
percent disabling), instability of the 
left and right knees (each rated 10 
percent disabling), arthralgia of the 
left and right ankles (each rated 10 
percent disabling), residuals of fracture 
of the left temple (rated 
noncompensable), tonsillectomy (rated 
noncompensable), and left ear hearing 
loss (rated noncompensable).)

5.  The appellant is hereby informed that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address as clarified 
above.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  Thereafter, and following any other 
appropriate development, the RO/AMC 
should readjudicate the remanded claim.  
If the determination remains to any 
extent adverse to the claimant, he and 
his representative must be provided a 
SSOC as to the issue of entitlement to an 
acquired psychiatric disorder, claimed as 
anxiety reaction with emotional 
instability and history of hypochondria 
reaction, to include PTSD.  (Note:  the 
issue is not to be classified as to 
whether new and material evidence has 
been received that is sufficient to 
reopen the claim as the claim was 
reopened by the Board in 2006.)  The SSOC 
should include a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should then be 
afforded the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant 
has been provided complete notice of what 
VA will do and what the claimant must do, 
pursuant to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



